       Case 3:18-cv-00096-CWR-FKB Document 24 Filed 03/13/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

WALTER WELLS, JR.                                                                   PLAINTIFF

VS.                                            CIVIL ACTION NO.: 3:18-cv-00096-CWR-FKB

L-3 COMMUNICATIONS VERTEX                                                         DEFENDANT
AEROSPACE LLC, AND JOHN AND
JANE DOES 1-5


                    DEFENDANT L-3 COMMUNICATIONS VERTEX
                  AEROSPACE, LLC’S RESPONSE IN OPPOSITION TO
                     PLAINTIFF’S MOTION FOR EXTENSION OF
                 DISCOVERY DEADLINE AND MOTION TO STAY THE
                              MOTIONS DEADLINE

         COMES NOW Defendant L-3 Communications Vertex Aerospace, LLC, (referred to as

“Defendant” or “L-3”), by and through its undersigned counsel, and respectfully submits this

Response in opposition to Plaintiff’s motion to extend the discovery deadline in this matter and

requests the motions deadline be stayed pending a ruling on Plaintiff’s motion. In support of its

Response, L-3 would show unto the Court as follows:

         1.     Plaintiff Walter Wells, Jr. filed his Complaint against L-3 on February 14, 2018.

Doc. No. 1.

         2.     On August 13, 2018, a Case Management Order was entered setting the discovery

deadline for February 19, 2019 and the motions deadline for March 5, 2019. See Doc. No. 10.

The pretrial conference is set for July 12, 2019, and a trial of this matter is set for a two week

trial calendar beginning August 5, 2019. Id.

         3.     On February 19, 2019, the discovery period in this matter closed. Id.

         4.     On February 27, 2019, Defendant filed its unopposed motion to extend the

motions deadline in this matter. See Doc. No. 22. On February 28, 2019, the Court granted said




PD.25596002.1
       Case 3:18-cv-00096-CWR-FKB Document 24 Filed 03/13/19 Page 2 of 4



motion and extended the motions deadline to March 19, 2019. See Text-Only Order Dated

February 28, 2019.

          5.    On March 7, 2019, Plaintiff filed his motion to extend the discovery deadline.

Plaintiff’s motion stated that Plaintiff’s counsel has been ill and under medical advisement, and

requested that the Court re-open discovery so that Plaintiff may conduct depositions. See Doc.

No. 23.

          6.    Under the local rules of the Southern District of Mississippi, “[d]iscovery motions

must be filed ‘sufficiently in advance of the discovery deadline to allow response to the motion,

ruling by the court and time to effectuate the court's order before the discovery deadline.’”

Gueniot-Kornegay v. Blitz U.S.A., Inc., 2013 WL 160259, *1 (S.D. Miss. January 15, 2013)

(citing L.U. Civ. R. 7(b)(2)(B)).

          7.    Plaintiff’s motion, filed after the close of discovery, is untimely and should be

denied. Id. Additionally, while Defendant’s counsel does not intend to make light of any illness

Plaintiff’s counsel is experiencing and routinely works with opposing attorneys with respect to

extending deadlines, this is the first time Plaintiff’s counsel has made Defendant aware of any

illness or any medical advisement. As recently as February 6, 2019, Defendant deposed Plaintiff

and Plaintiff’s counsel attended the deposition, yet there was no mention of any illness or

medical advisement. See Doc. No. 14. Plaintiff has deposed no one in this matter, and waited

until the day before the expiration of discovery to propound written discovery. See Doc. Nos.

20-21. Plaintiff has not shown good cause as to why discovery should be re-opened and should

not be given an additional opportunity to conduct discovery.

          8.    Further, Plaintiff’s motion does not state a proposed date to which the discovery

deadline should be extended. Any extension would require a continuance of the trial date set for

August 5, 2019.


                                                 2
PD.25596002.1
       Case 3:18-cv-00096-CWR-FKB Document 24 Filed 03/13/19 Page 3 of 4



         9.     Finally, the motions deadline currently is March 19, 2019. Because Defendant

would suffer severe prejudice if it filed a dispositive motion and then Plaintiff was allowed to

conduct additional discovery, Defendant requests the motions deadline be stayed pending the

Court’s ruling on Plaintiff’s instant motion and a new motions deadline ordered by the Court

once such ruling is made.

         10.    Given the nature of this Response, L-3 respectfully requests that the requirement

of a separate memorandum in support be waived. See L.U.Civ.R. 7(b)(4).

         WHEREFORE, PREMISES CONSIDERED, Defendant L-3 Communications Vertex

Aerospace, LLC respectfully requests the motions deadline be stayed in this matter pending a

ruling on Plaintiff’s motion to extend discovery, and requests that said motion be denied.

         Dated: March 13, 2019.

                                                Respectfully submitted,

                                                PHELPS DUNBAR, LLP



                                                BY: /s/H. David Clark, III
                                                    LaToya C. Merritt, MB #100054
                                                    H. David Clark, III, MB #104165
                                                    4270 I-55 North
                                                    Jackson, Mississippi 39211-6391
                                                    Post Office Box 16114
                                                    Jackson, Mississippi 39236-6114
                                                    Telephone: 601-352-2300
                                                    Telecopier: 601-360-9777
                                                    Email: merrittl@phelps.com
                                                            clarkt@phelps.com

                                                ATTORNEYS FOR DEFENDANT
                                                L-3 COMMUNICATIONS VERTEX
                                                AEROSPACE, LLC




                                                3
PD.25596002.1
       Case 3:18-cv-00096-CWR-FKB Document 24 Filed 03/13/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

         I, H. David Clark, III, do hereby certify that I have this day filed the foregoing

RESPONSE with the Clerk of the Court using the ECF system which sent notification of such

filing to the following:

         Ali Muhammad Shamsiddeen, Esq.
         LAW OFFICE OF ALI M. SHAMSIDEEN
         5888 Ridgewood Road, Suite E
         Jackson MS 39211
         (601) 965-5515
         attorneyshamsiddeen@yahoo.com

                ATTORNEY FOR PLAINTIFF

         SO CERTIFIED, this the 13th day of March, 2019.




                                             /s/H. David Clark, III
                                           H. David Clark, III




                                              4
PD.25596002.1
